Citation Nr: 1647968	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation, effective August 31, 2007.  The Veteran appealed the initial evaluation.

In August 2010 the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of that hearing is associated with the claims file.

In March 2011 the Board issued a decision that denied an initial rating in excess of 50 percent for PTSD and noted that the record raised a claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed that March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a September 2011 Order that vacated the Board's decision and remanded the appeal to the Board for readjudication, in accordance with a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel.

In February 2016 the Board issued a decision that denied an initial rating in excess of 50 percent for PTSD.  The Board's action remanded the TDIU issue to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.   Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the Veteran was sent a letter addressing TDIU in June 2013.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial. See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the JMR did not indicate that there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43  2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records and Social Security Administration (SSA) records have also been obtained.  Additionally, the Veteran submitted lay evidence.  Pursuant to the JMR, the Board obtained more recent VA and Vet Center records, requested in the Board's August 2012 remand.  In a December 2015 brief, the Veteran asserted that there is no additional relevant evidence.  See Carter, 26 Vet. App. at 542-43.  The Board also finds the AOJ substantially complied with the requirements articulated in the Board's most recent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was provided VA medical examinations addressing his service-connected PTSD disability (the Veteran's only service-connected disability) in May 2008 and August 2013, and an addendum opinion was rendered in July 2014.  The examinations are sufficient evidence for deciding the claim because they are based upon consideration of the Veteran's prior medical history and examinations, describe the service-connected disability in sufficient detail so that the Board's evaluation of a TDIU is fully informed, and contain reasoned explanations.  Accordingly, VA's duty to assist is met.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II. TDIU

The Veteran contends that a TDIU is warranted, since the effective date of service connection for his PTSD, due to the severity of his PTSD symptoms resulting in his inability to work in any gainful capacity.  See December 2015 appellant's brief.

Applicable Law

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

Because it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. § 4.16 (b).

The effect of a service-connected disability is measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The Board must address referral under 38 CFR § 3.321(b)(1) only in cases where the issue is expressly raised by the claimant, or the record before the Board contains evidence of "exceptional or unusual circumstances" indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  In contrast, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, because a high rating alone is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Board reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the TDIU claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has one service-connected disability: posttraumatic stress disorder (PTSD), rated as 50 percent disabling since August 31, 2007.  Thus, throughout the appeal period the Veteran has not met the schedular criteria for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran's claim for TDIU may be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) in October 2012.  He indicated that he has an educational background consisting of four years of high school and workplace safety training.  His occupational background includes maintenance laborer/welder for Union Pacific Railroad.  The Veteran also indicated that he became too disabled to work in February 1996 due to his PTSD.

The most recent JMR stated that "the Board should articulate with adequate reasons and bases whether Appellant was prejudiced by a lack of adjudication at the RO level as to the TDIU issue."  Since that JMR the AOJ adjudicated the issue in an October 2013 rating decision and subsequent supplemental statements of the case in September 2014 and July 2016.  Therefore, the AOJ has adjudicated the issue and action by the Board poses no prejudice to the Veteran. 

In its February 2016 decision the Board discussed in detail why evidence of the Veteran's PTSD symptoms does not warrant a rating higher than 50 percent, to include extraschedular evaluation under 38 C.F.R. § 3.321.   Also, the Board noted that it considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  In that decision, the Board considered the Veteran's VA and private mental health treatment records, Vet Center records, lay evidence, and reports and opinions provided by VA examiners in May 2008, August 2013, and July 2014.

Specific to the effect of the Veteran's PTSD on his employment, the May 2008 examiner commented that the Veteran had a hard time working with others and had difficulty working under stressful conditions, but did not state that PTSD actually renders the Veteran unemployable.  The May 2008 examiner noted that the Veteran had worked for the railroad for 20 years.

The Veteran was examined in June 2012 by a private psychiatrist, Dr. Cesta, who reviewed the medical record and also interviewed the Veteran and also reported that the Veteran retired from the railroad due to back problems.  Additionally, Dr. Cesta opined that the Veteran has been totally disabled due to PTSD since 2007, if not earlier.  Dr. Cesta asserted that the Veteran was only able to work because of a "purposely isolated work environment having virtually no interactions with peers, coworkers, supervisors, or customers."  He further asserted that "on the job, [the Veteran] was aggressive, violent, and dangerous and there are coworkers who have written statements to this effect."  Dr. Cesta concluded that the Veteran's "incapacity to function in any type of interpersonal setting is completely disabling and has led to violence on the job site, social isolation, occupational dysfunction, and the inability to reengage in society in any significant fashion since his return from Vietnam."

The August 2013 VA examiner, who provided the July 2014 addendum opinion, also reported that the Veteran worked for a railroad company until he retired in 1996, and since retirement, he has worked on his ranch.  The Veteran reported that he got along with coworkers but that he had never worked well with supervisors.  He reported was never subjected to formal disciplinary action at his places of employment due to problems with other employees.

The Veteran reported daily irritability and outbursts of anger.  He explained that the intensity is "not as powerful as they used to be, I just have this little blow up, and kick something, and go back and finish my job" and that duration "depends, I have a really short explosive fuse with myself, not with any family members."  He reported that he avoids family and friends when he is irritable, which is regularly while working on his ranch, but that irritability does not cause him work-related problems.

In the February 2016 remand, the Board noted the Veteran's assertion of having been unemployed since 1996 when he retired from the railroad due to back problems.  The Veteran currently works on his ranch, but his actual involvement and the quality of his work is unclear.  Specifically, his wife reports that he performs very few tasks and that they are not executed properly or in a timely manner.  She further reports, and the Veteran agrees, that the he has had episodes of anger during which he has destroyed or damaged equipment in frustration.  In 2009, two of the Veteran's former coworkers opined that he did not work well with others but worked better alone, did not tolerate supervision well, had a short temper, and was jumpy.  Similar lay statements were submitted more recently.

In accordance with the Board's February 2016 remand, in June 2016, the Acting Director, Compensation Service, provided a decision regarding extraschedular consideration of TDIU.  The Director denied entitlement to a TDIU on an extraschedular basis at any time, stating that evidence does not support the Veteran's contention that he was or is unemployable due solely to his PTSD.

The Board acknowledges the opinion of Dr. Cesta, cited above.  However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the VA adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In this case the adjudicator, i.e. the Director of Compensation Service, stated the Veteran's PTSD does not warrant extraschedular compensation under 38 C.F.R. § 4.16(b).  The Board agrees.  The evidence shows the Veteran was able to maintain employment with the railroad for 20 years before retiring, and evidence also shows that such retirement was primarily related to nonservice-connected back issues.  The evidence also shows that the Veteran is able to work on his ranch, even though the evidence also shows that he works best in isolation.  

The Board acknowledges the lay evidence submitted by the Veteran attesting that his PTSD would make it difficult to work with others in a typical workplace environment.  However, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose, 4 Vet. App. 361, 363.  In that regard, there is no indication in the record that the Veteran actually attempted to work after he retired from the railroad due to back problems, so it is entirely speculative to assert that his PTSD renders him unable to obtain or maintain gainful employment.  

In sum, the Board finds that while the Veteran's service-connected disability impacts his daily functioning, the most probative evidence indicates the Veteran's service-connected disability does not render him unable to obtain and maintain gainful employment consistent with his education, training, and work experience.  Accordingly, the criteria for entitlement to a TDIU are not met, to include on an extraschedular basis, and the claim must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


